     Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 1 of 11




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                       Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


              JOINT DISCOVERY STATEMENT
      REGARDING DISCOVERY FROM STATE DEFENDANTS
       Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 2 of 11




                                Plaintiffs’ Position

      Plaintiffs need from Defendants: (i) Dominion EMS DVD files, (ii) a fully-

configured EMS for all counties prior to September 25, 2020, (iii) fully-configured

EMS for all counties after September 25, 2020 (iv) a fully-configured ICC scanner,

(v) a copy of the Democracy Suite EMS software, version 5.5A(GA), (vi) a fully-

configured1 BMD for Fulton, Cobb, or DeKalb counties used in the November 2020

election, including a printer, and (vii) all necessary software, cards, USB drives,

passcodes, and other devices necessary to operate this equipment. These items are

responsive to Plaintiffs’ Joint RFPs 18, 20, 21, and 22—plus 19(a), 23(a), for which

State Defendants originally agreed to produce the requested discovery. (Exs. A, B.)

Plaintiffs’ experts need access to the equipment to complete their assessment of the

election system’s security and reliability. The relevance is undisputed.

      State Defendants refuse to produce any discovery related to Dominion based

upon purported “intellectual property and confidentiality concerns” and unspecified

“security concerns.” But the Court previously rejected the same objections when

requiring production of a Dominion BMD and scanner from Fulton County subject

to the Protective Order in this case. (Dkt. 858.) State Defendants’ objections are



1
 In every instance, “fully-configured” means a system programmed and actually
used in a Georgia statewide election and not since altered.

                                         1
       Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 3 of 11




particularly meritless given similar—and even more—Dominion equipment,

software, and election data have been produced in other election cases.2 In Bailey,

the parties received a complete disk image of the county EMS, memory card and

USB images from all scanners and BMDs, pre- and post-election election projects

(equivalent to GEMS databases) related to Dominion ICP scanners and ICX

BMDs—the same equipment used in Georgia polling places—and the same or

similar EMS software Georgia uses. Dr. Alex Halderman examined some of the

material as an expert for the Michigan Secretary of State.

      Additionally, Plaintiffs’ Joint RFPs 25-28 and 32-39 seek certain documents

involving Pro V&V’s and Dominion’s roles regarding Georgia’s election system.

State Defendants are withholding responsive documents as “trade secrets or

proprietary information of Pro V&V and Dominion.” 3 The blanket refusal to

produce highly relevant documents relating to two third parties intimately involved

in the security and administration of Georgia’s election system is improper,

especially given this Court’s prior rejection of essentially the same objections. (Dkt.


2
  See Decision and Order, Bailey v. Antrim Cnty., No. 2020009238CZ (Mich. Cir.
Ct. Dec. 4, 2020) (https://protect-
us.mimecast.com/s/i252C1wBEMsMD1qODuLBoxJ?domain=bloximages.chicago
2.vip.townnews.com).
3
  State Defendants also state documents “with sensitive election security
information will be produced pursuant to the protective order” but have not
produced such documents.

                                          2
       Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 4 of 11




858.) The information is indisputably relevant and the Court’s Protective Order

resolves any legitimate confidentiality concerns.

                             State Defendants’ Position

      Plaintiffs have been given access to GEMS Databases [Doc. 463], multiple

DREs,4 DRE memory cards [Doc. 745], a copy of the FBI’s image of a KSU server

from 2017 [Doc. 668], and precinct components of the Dominion system [Doc.

858]. But the Curling cyber ninjas found no compromise and now demand more.5

      At the very least, this Court should require Plaintiffs to show some actual

compromise of any component they already have access to, otherwise binding

precedent holds their allegations are insufficient and this case should be dismissed.

Tsao v. Captiva MVP Rest. Partnres, Ltd. Liab. Co., 986 F.3d 1332 (11th Cir.

2021); Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 931 (11th Cir. 2020)

(en banc). And the protective order alone is not enough—Plaintiffs will conduct

tests on equipment they cannot obtain on the black market and then demand that

testing be made public. See generally, September 2020 hearing [Doc. 909, 910,


4
  The State is still storing approximately 30,000 decertified DREs related to
Plaintiffs’ original claims, which are moot.
5
  State Defendants will not repeat their arguments about contractual obligations,
trade secrets, and federal law on the preservation of election equipment in great
detail. This Court already knows those arguments and the State Defendants
incorporate them by reference from the last time we did this. See, e.g., [Docs. 829,
838, 843, 845, 847].

                                          3
       Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 5 of 11




911]. Worse yet, whether by themselves or others who share their beliefs, it will

then be utilized to sow distrust.6 See, e.g., [Doc. 1084-5 (filings in Pearson)].

      State Defendants have never agreed to produce Dominion equipment to

Plaintiffs and this Court already required equipment be produced for Plaintiffs’

parlor trick. Plaintiffs now seek more, never mind that they did not “anticipate

asking to examine Dominion equipment that is going to be used in any of the

elections.” [Doc. 810 at 33:22-34:9]. Not only might Plaintiffs’ demands violate

federal law, see Ltr. from DOJ to Hon. Karen Fann (May 5, 2021), Ex. D, but

Dominion has also warned all of its customers not to turn over equipment to non-

certified third parties. See Ex. E (May 6, 2021).7 Further, if Plaintiffs’ demands are

permitted, the equipment can never again be utilized, requiring counties (who,

other than Fulton, are not parties) replace that equipment (and do so before 2021

municipal elections and 2022 state elections). This is not targeted discovery


6
  Experts agree. See Jen Fifield, Election experts say giving Maricopa County
Routers to Election Auditors Could Be Security Threat, AZCentral (May 11, 2021
1:54 PM MT), Ex. C ("It's quite concerning if information about the technical
specifics of security flaws in voting machines falls into the wrong hands,"
[Halderman] said ... All of this, [Bernhard] said could lead to more ... distrust”).
7
  Pending litigation elsewhere will only heighten this concern. See, e.g., Jen
Wieczner, Big Lies vs. Big Lawsuits, Fortune Magazine (Apr. 2, 2021 6:30 AM),
https://fortune.com/longform/dominion-voting-lawsuits-fox-news-trump-allies-
2020-election-libel-conspiracy-theories/. See also, e.g., U.S. Dominion, Inc. v. Fox
News Network, No. N21C-03-257 (Del. Super. Ct.); id., Defs’ Mot. to Dismiss at
1–8, attached hereto as Ex. F (discussing at length plaintiffs’ claims here).

                                           4
       Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 6 of 11




relevant to the claims and defenses at issue—alleged vulnerabilities, not

compromise—and proportional to the needs of this case. Fed. R. Civ. P 26(b)(1). It

is an unduly burdensome witch hunt.

      Plaintiffs’ remaining complaints are without merit. State Defendants have

responded to Plaintiffs’ discovery missives, see [Doc. 1084 at 8–9], and rather than

submit the joint discovery statement they promised, on whether it should proceed

given the appeals and jurisdictional concerns, Plaintiffs sought sanctions to avoid

this Court’s standing order.8 More recently, State Defendants proposed search

terms to Plaintiffs, but they have not responded, and other discovery disputes—

including Plaintiffs’ refusal to produce communications—remain pending. State

Defendants proposed all pending discovery issues be resolved at a meet and confer

set for May 27, 2021 and an omnibus discovery dispute filing be prepared. See

Emails between counsel, Ex. G. Plaintiffs refused and insisted on a noon deadline

while several of the State’s counsel were out of town on family vacations. Id.

      This case remains the only elections case in this district where discovery is

as difficult as Plaintiffs are making it. It will ensure efficiency for the Court to

resolve all of these disputes at the same time instead of continuing to be presented


8
 See [Doc. 1089-1 at 3 (“Plaintiffs are happy the state has been ordered to proceed
with discovery, which was the primary reason they renewed their motion for
sanctions, Cross said . . . ‘we got the relief we really needed right now.’”)].

                                            5
       Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 7 of 11




with piecemeal disputes—demanded by one side at the eleventh-hour. The request

should be denied and a discovery conference with the Court convened.

                                  Plaintiffs’ Reply

      Defendants respond with snark, ad hominems, misstatements, and irrelevant

issues. Their arguments are meritless. First, their burden claim is unsupported and

belied by the ease with which they produced other election equipment, as they note

themselves. Second, their confidentiality argument is belied by Plaintiffs’ and

their experts’ compliance with the Protective Order regarding the equipment they

currently have. More importantly, Defendants ignore the fact that Dr.

Halderman—and many others—already received similar Dominion equipment and

software in Michigan. Defendants’ silence on this fact is dispositive. Third,

Defendants trip over themselves in arguing that the GEMS system is relevant to

this dispute having insisted the BMD system is wholly separate and untainted.

Fourth, Defendants maintain their catch-22 position, that Plaintiffs must show

some “compromise” of the BMD system—but without getting access to equipment

and software actually used in Georgia elections. They also ignore Dr. Halderman’s

demonstration for the Court last September and his subsequent analysis, which

requires this material now to complete, just as in Michigan. Defendants cannot

fairly defend the system while refusing to allow Plaintiffs to fully examine it.


                                          6
      Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 8 of 11




     Respectfully submitted this 27th day of May, 2021.

 /s/ David D. Cross                        /s/ Halsey G. Knapp, Jr.
David D. Cross (pro hac vice)             Halsey G. Knapp, Jr.
Veronica Ascarrunz (pro hac vice)         GA Bar No. 425320
Eileen Brogan (pro hac vice)              Adam M. Sparks
Lyle P. Hedgecock (pro hac vice)          GA Bar No. 341578
Mary G. Kaiser (pro hac vice)             KREVOLIN & HORST, LLC
Robert W. Manoso (pro hac vice)           1201 West Peachtree Street, NW
MORRISON & FOERSTER LLP                   Suite 3250
2100 L Street, NW, Suite 900              Atlanta, GA 30309
Washington, DC 20037                      (404) 888-9700
(202) 887-1500
   Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg


/s/ Bruce P. Brown                        /s/ Robert A. McGuire, III
Bruce P. Brown                            Robert A. McGuire, III
Georgia Bar No. 064460                    Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                      (ECF No. 125)
1123 Zonolite Rd. NE                      ROBERT MCGUIRE LAW FIRM
Suite 6                                   113 Cherry St. #86685
Atlanta, Georgia 30306                    Seattle, Washington 98104-2205
(404) 881-0700                            (253) 267-8530
             Counsel for Plaintiff Coalition for Good Governance


/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
           Counsel for Plaintiffs Laura Digges, William Digges III,
                      Ricardo Davis, & Megan Missett


                                      7
      Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 9 of 11




/s/Vincent R. Russo                    Bryan P. Tyson
Vincent R. Russo                       Georgia Bar No. 515411
Georgia Bar No. 242628                 btyson@taylorenglish.com
vrusso@robbinsfirm.com                 Jonathan D. Crumly
Josh Belinfante                        Georgia Bar No. 199466
Georgia Bar No. 047399                 jcrumly@taylorenglish.com
jbelinfante@robbinsfirm.com            James A. Balli
Carey A. Miller                        Georgia Bar No. 035828
Georgia Bar No. 976240                 jballi@taylorenglish.com
cmiller@robbinsfirm.com                R. Dal Burton
Alexander Denton                       Georgia Bar No. 097890
Georgia Bar No. 660632                 dburton@taylorenglish.com
adenton@robbinsfirm.com                Diane F. LaRoss
Robbins Ross Alloy Belinfante          Georgia Bar No. 430830
Littlefield LLC                        dlaross@taylorenglish.com
500 14th Street, N.W.                  Bryan F. Jacoutot
Atlanta, Georgia 30318                 Georgia Bar No. 668272
Telephone: (678) 701-9381              bjacoutot@taylorenglish.com
Facsimile: (404) 856-3255              Loree Anne Paradise
                                       Georgia Bar No. 382202
                                       lparadise@taylorenglish.com
                                       TAYLOR ENGLISH DUMA LLP
                                       1600 Parkwood Circle, Suite 200
                                       Atlanta, GA 30339
                                       Telephone: 678-336-7249
                         Counsel for State Defendants




                                      8
      Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 10 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ David D. Cross
                                            David D. Cross




                                        9
       Case 1:17-cv-02989-AT Document 1094 Filed 05/27/21 Page 11 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                           CERTIFICATE OF SERVICE

      I hereby certify that on May 27, 2021, a copy of the foregoing Joint Discovery

Statement Regarding Discovery from State Defendants was electronically filed

with the Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

                                                /s/ David D. Cross
                                                David D. Cross




                                           10
